DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest, alone or in combination, “increase a first bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature middle threshold; increase a second bucket counter in response to determining that the conversion catalyst temperature is not less than the conversion catalyst temperature middle threshold; and communicate a first signal to the indication device based on at least a calculation using the first bucket counter and the second bucket counter.” in claims 1 and 9, respectively; and “determining an average first bucket conversion efficiency in response to the second bucket counter not being less than the second bucket counter threshold; comparing the average first bucket conversion efficiency to a first bucket conversion efficiency threshold; determining an average second bucket conversion efficiency in response to the average first bucket conversion efficiency being greater than the first bucket conversion efficiency threshold; comparing the average second bucket conversion efficiency to a second bucket conversion efficiency threshold; causing the indication device to be in a static state in response to determining that the average second bucket conversion efficiency is greater than the second bucket conversion efficiency threshold.” in claim 17.
The closest prior art of record is Zhang et al. (US 2008/0016853) and Guo et al. (CN 109707494). Zhang et al. (Zhang) discloses indication based on threshold temperatures of an aftertreatment device. (See Zhang, Abstract). Guo et al. (Guo) discloses degradation control based on a conversion efficiency of an SCR catalyst. (See Guo, Abstract). However, neither Zhang nor Guo, alone or in combination, disclose “increase a first bucket counter in response to determining that the conversion catalyst temperature is less than the conversion catalyst temperature middle threshold; increase a second bucket counter in response to determining that the conversion catalyst temperature is not less than the conversion catalyst temperature middle threshold; and communicate a first signal to the indication device based on at least a calculation using the first bucket counter and the second bucket counter.” in claims 1 and 9, respectively; and “determining an average first bucket conversion efficiency in response to the second bucket counter not being less than the second bucket counter threshold; comparing the average first bucket conversion efficiency to a first bucket conversion efficiency threshold; determining an average second bucket conversion efficiency in response to the average first bucket conversion efficiency being greater than the first bucket conversion efficiency threshold; comparing the average second bucket conversion efficiency to a second bucket conversion efficiency threshold; causing the indication device to be in a static state in response to determining that the average second bucket conversion efficiency is greater than the second bucket conversion efficiency threshold.” in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoda, Janssen’559, Janssen’102, Rosel, Tahara, Nishimura, and Kaneko show exhaust control devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746